Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3-4, 6-8, 10-11, 13-15, 17-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by over Kato U.S. Patent/PG Publication 20040100419.
Regarding claim 1:
 A computer-implemented method for generating a motion compensation signal, comprising: (Kato Abstract The display device basically includes a display section, a motion detecting section, an image displacement computing section and a display control section. The display section displays an image within a display region of a non-head mounted display screen. The motion detecting section detects a movement of the display section. The image displacement computing section computes a translational displacement of the display section based on the movement of the display section.)
 collecting motion data associated with a vehicle using one or more environmental sensors (Kato [0038] As seen in FIGS. 1 and 3, the vehicle-installed display device 100 basically comprises a vehicle motion detecting section 101 with a sensor 101a).
 tracking eye movements of a user within a cabin of the vehicle (Kato [0042] The passenger motion estimating section 104 is configured and arranged to estimate a motion (displacement) of the passenger's head or head portion, particularly the passenger's eyes, by reading information indicating the head motion of a person having a physique and posture similar to those of the passenger from the human body database section 103 based on the detection value indicating the body pressure distribution and the detection value indicating the vehicle motion.).
 processing the motion data and the eye movements to identify a motion event (Kato [0044] The control section 106 is configured to determine the amount of displacement of the image with respect to the display region of the display screen 108a using the information indicating the estimated displacement of the passenger's eyes and the detection signal indicating the vehicle movements.).
 and generating a motion compensation signal based on the motion event (Kato [0046] Based on the information indicating the amount of image displacement determined by the control section 106, the image displacement section 107 is configured to modify the display data in such a manner that the position of the image, including text, moves (shifts) within the display region of the display screen 108a. The operation of shifting of the image is discussed below in more detail.).
Regarding claim 3:
 The computer-implemented method of claim 1, has all of its limitations taught by Kato. 000 further teaches  wherein the motion compensation signal is configured to adjust a position of one or more display screens inside the cabin of the vehicle (Kato Fig. 5-6) since adjusting a position of a display screen is reasonable interpreted as either adjusting the content of the display screen, or the entire physical screen.
Regarding claim 4:
 The computer-implemented method of claim 1, has all of its limitations taught by Kato. 000 further teaches  wherein the one or more environmental sensors comprises at least one of: (000 ).
 a gyroscope or an accelerometer (Kato [0078] Any of the sensors mentioned above, i.e., an acceleration sensor, a gyro sensor, or a magnetic position sensor, can also be used in the vehicle motion detecting section 201 and/or the screen vibration detection section 203.).
Regarding claim 6:
 The computer implemented method of claim 1, has all of its limitations taught by Kato. Kato further teaches  wherein processing the motion data further comprises: 
 predicting one or more upcoming motion events (Kato [0110] In step S470, the control section 406 is configured to determine if an acceleration or deceleration operation is being executed. More specifically, if the control section 406 receives a detection signal from the pedal operation detecting section 402 indicating there is an acceleration or deceleration operation, the control section 406 is configured to obtain an affirmative result for step S470 and proceed to step S480. If the control section 406 does not receives the detection signal from the pedal operation detecting section 402, the control section 406 is configured to obtain a negative result for step S470 and proceed to step S490.) since the acceleration/deceleration is a prediction. For example, if a user were driving on ice, the brakes/gas fail, they are in a car accident, etc. they may hit the acceleration/deceleration but the vehicle does not respond as anticipated, and it is a prediction.
Regarding claim 7:
 The computer implemented method of claim 1, has all of its limitations taught by Kato. Kota further teaches  further comprising: 
 transmitting the motion compensation signal to a mobile device associated with the user (Kota [0043] The image input section 105 is configured and arranged to receive display data from an external device (e.g., video tape player, DVD player, etc.) and send the display data to the image displacement section 107. The display data is data for an image or text to be displayed within the display region of the display screen 108a.)(Kota [0092] FIG. 10 is a block diagram illustrating the display device 300 in accordance with the third embodiment of the present invention. In the third embodiment, the display device 300 is configured and arranged to be a portable display device that is preferably utilized for a portable game, a portable information terminal (PDA), a portable telephone, or the like.) where all devices used in a vehicle are mobile.
Regarding claim 8:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 10:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 11:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato U.S. Patent/PG Publication 20040100419 in view of Anderson U.S. Patent/PG Publication 20170136842.	
Regarding claim 5:
 The computer-implemented method of claim 1, has all of its limitations taught by Kato. Kato does not expressly disclose lidar. In a related field of endeavor, Anderson teaches:
wherein the one or more environmental sensors comprises at least one of:  a camera, or a Light Detection and Ranging (LiDAR) sensor (Anderson [0120] While any appropriate type of look-ahead sensor may be used to sense information from a driving surface located ahead of a vehicle in the direction of travel, appropriate sensors include, but are not limited to, optical cameras, infrared cameras, laser range finders, radar, LIDAR, or any other appropriate sensor.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use cameras and lidar to look ahead as taught by Anderson. The motivation for doing so would have been provide better motion sickness mitigation by looking ahead at the road (Anderson [0120]. Therefore it would have been obvious to combine Anderson with Kato to obtain the invention.
Regarding claim 12:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Claim(s) 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato U.S. Patent/PG Publication 20040100419 in view of Bolas U.S. Patent/PG Publication 20140268356.
Regarding claim 2:
 The computer-implemented method of claim 1, has all of its limitations taught by Kato. Bolas further teaches  
wherein the motion compensation signal is configured to adjust a (Kato [0046] Based on the information indicating the amount of image displacement determined by the control section 106, the image displacement section 107 is configured to modify the display data in such a manner that the position of the image, including text, moves (shifts) within the display region of the display screen 108a. The operation of shifting of the image is discussed below in more detail.).
Kato does not expressly disclose  blurring. In a related field of endeavor, Bolas teaches:
adjust a blur filter applied to graphics (Bolas [0006] Various factors within the field of view of a head-mounted display (HMD) may affect the user in ways that may cause one to experience simulator sickness or motion sickness. Some of these factors are related to virtual movement that may not be congruent to the user's actual movement. Others are related to the inaccurately rendered periphery, jitter in tracking, or delays in the refresh of the graphics. Many of these may be mitigated by restricting, expanding, or blurring regions of the visible area of the virtual environment being viewed in the HMD.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to blur an image as taught by Bolas. The motivation for doing so would have been to mitigate motion sickness (Bolas [0006]). Therefore it would have been obvious to combine Bolas with Kato to obtain the invention.
Regarding claim 9:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616